Title: From John Adams to Oliver Wolcott, Jr., 4 September 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Septr. 4. 1797

I recd. your favour of Augt. 20th. in due Season. I congratulate you, most sincerely, on the prospect of the recovery of your Father and Brother from sickness.
Before I left Philadelphia, I appointed Mr. Storer in the Place of Leonard Jarvis, and have the Pleasure to find, that his established Character for Integrity and his well known Accuracy in Accounts, have given universal satisfaction in Boston. Mr Leonard Vassall Borland, though respectably connected, and probably well accomplished, I presume can have no Pretensions which ought to have stood in the Way of Mr Storer, had his application been known to me in Season.
I had also appointed Mr John Reed to the Agency, before I knew the desire of Mr. Hopkinson. Mr. Hopkinsons Character is very good and had his application been made at first I might have ballanced longer: but considering him at present in a respectable Situation perhaps it is better for him, that he was not taken out of it.—Application too, in such an Agent is more prescious than Genius or Taste. It is not agreable however to take from the Bar a Junior in preference to a Senior. Mr Reed is Appointed and Mr Hopkinson cannot complain as he did not apply in season.
I advise you, my dear sir, to take Care of your health and your Family and Clerks too and not expose any of them unnecessarily to the epidemical Infection.
With Sincere Esteem I am / Dr Sir your most obt.

John Adams